Exhibit 10.1

 

AMENDMENT #1 TO

AGREEMENT AMONG THE ATTORNEY GENERAL OF THE STATE OF NEW YORK, THE
SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW YORK, THE ATTORNEY GENERAL OF
THE STATE OF CONNECTICUT, THE ILLINOIS ATTORNEY GENERAL, THE DIRECTOR OF THE
DIVISION OF INSURANCE, ILLINOIS DEPARTMENT OF FINANCIAL AND PROFESSIONAL
REGULATION, AND AON CORPORATION AND ITS SUBSIDIARIES AND AFFILIATES
(COLLECTIVELY “AON”) DATED MARCH 4, 2005 (hereinafter, the “Settlement
Agreement”)

 

WHEREAS, the parties have agreed to amend the Settlement Agreement to clarify
its application to certain Aon businesses and practices;

 

NOW THEREFORE, the parties agree that the Settlement Agreement shall be
clarified and amended as follows:

 

1.             The Settlement Agreement is not applicable to Swett & Crawford
(“Swett”), Aon’s wholesale brokerage subsidiary, so long as Aon sells Swett by
the end of September 2005. If Swett remains an Aon subsidiary on October 1,
2005, the provisions of the Settlement Agreement shall apply to Swett as of that
date.

 

2.             Neither paragraph 10 nor any provision of the Settlement
Agreement shall prevent Aon from continuing to accept tariffed commissions that
decline with volume (even though such commissions are in a sense “contingent” on
volume).

 

3.             Neither paragraph 2 nor any provision of the Settlement Agreement
shall require Aon to provide notice of contingent revenue earned or an offer of
compensation to Affinity program customers who purchased coverage under the
BerkeleyCare or Life Agents E&O programs.

 

4.             Paragraph 8 is amended by inserting in clause (b) the word “U.S.”
after the word “the” and before the word “client” such that it now reads, in
relevant part, “(b) the U.S. client consents in writing...”

 

5.             Paragraph 21 of the Settlement Agreement is amended and restated
in its entirety to read as follows:

 

L. Limitation on Extraterritorial Effect

 

The provisions of paragraphs 7 through 9 and 11 through 17 shall apply to all
Aon entities that are domiciled in the United States. In addition, with respect
to those Aon entities not domiciled in the United States, said provisions shall
apply only to (a) all insurance policy placement, renewal, consultation, or
servicing performed for any client domiciled in the United States, and (b) all
insurance policy placement, renewal, consultation, or servicing associated with
covering property or operations situated in the United States, irrespective of
client domicile. Paragraph 10 shall apply to all Aon entities worldwide

 

--------------------------------------------------------------------------------


 

 

 

WHEREFORE, the following signatures are affixed hereto on this 20th day of July,
2005.

 

 

 

ELIOT SPITZER

 

HOWARD MILLS

 

 

 

 

 

 

 

/s/

 

/s/ Howard Mills

 

Attorney General of the

 

Superintendent of Insurance

 

 

State of New York

 

New York State Insurance Department

 

 

120 Broadway, 25th Floor

 

25 Beaver Street

 

 

New York, NY 10271

 

New York, NY 10004

 

 

 

 

 

 

 

 

 

 

 

 

RICHARD BLUMENTHAL

 

PEOPLE OF THE STATE OF ILLINOIS

 

 

 

 

 

/s/ Richard Blumenthal

 

/s/ Lisa Madigan

 

Attorney General of the

 

by:

Lisa Madigan

 

State of Connecticut

 

 

Attorney General of the

 

55 Elm Street

 

 

State of Illinois

 

Hartford, CT 06171-0120

 

 

 

 

 

 

 

 

 

DEPARTMENT OF FINANCIAL AND
PROFESSIONAL REGULATION OF THE
STATE OF ILLLINOIS;

 

 

 

 

FERNANDO E. GRILLO, SECRETARY

 

 

 

 

 

 

 

 

 

DIVISION OF INSURANCE

 

AON CORPORATION

 

 

 

 

 

 

/s/ Michael T. McRaith

 

/s/ D. Cameron Findlay

 

Michael T. McRaith

 

by:

D. Cameron Findlay

 

Director

 

 

Executive Vice President and

 

 

 

 

  General Counsel

 

2

--------------------------------------------------------------------------------